Title: To James Madison from Oliver Whipple, 18 December 1809 (Abstract)
From: Whipple, Oliver
To: Madison, James


18 December 1809, Washington. Has come to Washington from the District of Maine seeking an appointment and has references from prominent New Englanders, including former president John Adams who has recently declared himself to be JM’s “Friend, and the Friend of your Administration, with the most prompt and decided Approbation of your measures.” Mentions his support for the administration and declares that he will remain in Washington until the spring, at which time he will return to his home state of Rhode Island.
